               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

MICHELLE ANDERSON,                               )
                                                 )
       Plaintiff,                                )
                                                 )
v.                                               )      Case No. CIV-19-18-STE
                                                 )
ANDREW M. SAUL,                                  )
Commissioner of the Social Security              )
Administration,                                  )
                                                 )
       Defendant.1                               )

                       MEMORANDUM OPINION AND ORDER

       Plaintiff Michelle Anderson brings this action pursuant to 42 U.S.C. § 405(g) for

judicial review of the Social Security Administration’s (SSA) denial of disability benefits.

The SSA Commissioner has answered and filed the administrative record (hereinafter TR.

____). The parties have consented to jurisdiction over this matter by a United States

magistrate judge pursuant to 28 U.S.C. § 636(c).

       The parties have briefed their positions, and the matter is now at issue. Based on

the Court’s review of the record and the issues presented, the Court REVERSES AND

REMANDS the Commissioner’s decision.

I.     PROCEDURAL BACKGROUND

       Plaintiff’s applications for supplemental security income and disability insurance

benefits were denied initially and on reconsideration. Following a hearing, an




1
  On June 17, 2019, Andrew M. Saul was sworn in as the Commissioner of Social Security and
he is substituted as the proper Defendant. See Fed. R. Civ. P. 25(d).
Administrative Law Judge (ALJ) issued an unfavorable decision. (TR. 13-31). The Appeals

Council denied Plaintiff’s request for review. (TR. 1-4). Ms. Anderson then filed an appeal

in this Court, which remanded the matter for further administrative proceedings. (TR.

1010-1032). Following a second administrative hearing, the ALJ issued another

unfavorable decision. (TR. 905-920). Plaintiff did not file an appeal with the Appeals

Council, but instead filed the instant action. (ECF No. 1). Thus, it is in this posture that

the case is before the Court once again, with the second decision of the ALJ being the

final decision of the Commissioner.

II.    THE ADMINISTRATIVE DECISION

       The ALJ followed the five-step sequential evaluation process required by agency

regulations. See Fischer-Ross v. Barnhart, 431 F.3d 729, 731 (10th Cir. 2005); 20 C.F.R.

§§ 404.1520 & 416.920. At step one, the ALJ determined that Plaintiff had not engaged

in substantial gainful activity since January 3, 2013, the alleged disability onset date. (TR.

908). At step two, the ALJ determined Ms. Anderson had the following severe

impairments: osteoarthritis; right hip labrum repair; migraines; degenerative disc

disease—lumbar spine; chronic obstructive pulmonary disease; mitral valve prolapse;

depression; bipolar disorder; and anxiety. (TR. 908). At step three, the ALJ found that

Plaintiff’s impairments did not meet or medically equal any of the presumptively disabling

impairments listed at 20 C.F.R. Part 404, Subpart P, Appendix 1 (TR. 909).

       At step four, the ALJ found that Plaintiff could not perform her past relevant work.

(TR. 918). The ALJ further concluded that Ms. Anderson had the residual functional

capacity (RFC) to:


                                              2
       [P]erform light work as defined in 20 CFR 404.1567(b) and 416.967(b)
       except the claimant can lift 20 pounds occasionally and 10 pounds
       frequently; stand/walk 6 hours in an 8 hour day; sit 6 hours in an 8 hour
       day with normal breaks; never climb ladders/ropes/scaffolds; occasional
       climbing ramps/stairs; occasionally balance, stoop, kneel, crouch, and
       crawl; no exposure to environmental irritants such as odors, fumes, dusts,
       and gases; simple, routine, repetitive tasks; occasional interaction with
       coworkers, supervisors, and the public; and free of production rate pace.

(TR. 912).

       Based on the finding that Ms. Anderson could not perform her past relevant work,

the ALJ proceeded to step five. There, the ALJ presented the RFC limitations to a

vocational expert (VE) to determine whether there were other jobs in the national

economy that Plaintiff could perform. (TR. 944-945). Given the limitations, the VE

identified three jobs from the Dictionary of Occupational Titles. (TR. 945). The ALJ

adopted the testimony of the VE and concluded that Ms. Anderson was not disabled based

on her ability to perform the identified jobs. (TR. 920).

III.   ISSUES PRESENTED

       On appeal, Ms. Anderson alleges the ALJ erred in failing to properly: (1) evaluate

evidence related to Plaintiff’s migraine headaches and (2) evaluate Plaintiff’s subjective

complaints. (ECF No. 13:4-13).

IV.    STANDARD OF REVIEW

       This Court reviews the Commissioner’s final “decision to determin[e] whether the

factual findings are supported by substantial evidence in the record and whether the

correct legal standards were applied.” Wilson v. Astrue, 602 F.3d 1136, 1140 (10th Cir.

2010). “Substantial evidence is such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.” Id. (quotation omitted).

                                             3
         While the court considers whether the ALJ followed the applicable rules of law in

weighing particular types of evidence in disability cases, the court will “neither reweigh

the evidence nor substitute [its] judgment for that of the agency.” Vigil v. Colvin, 805

F.3d 1199, 1201 (10th Cir. 2015) (internal quotation marks omitted).

V.       THE   ALJ’S   CONSIDERATION   OF                EVIDENCE         RELATED       TO
         PLAINTIFF’S MIGRAINE HEADACHES

         The record contains evidence from Deaconess Family Care which documents

Plaintiff’s treatment for migraine headaches from Dr. Douglas Brant and Advanced

Registered Nurse Practitioner Lyn Brant, from January 2011 through October 2014. (TR.

349-375, 377-668, 676-692, 701-896). According to Ms. Anderson, the ALJ erred in failing

to properly consider and evaluate: (1) evidence from Nurse Brant that Plaintiff’s migraines

were “disabling” and (2) opinions from Dr. Brant regarding Plaintiff’s migraines and

associated symptoms and limitations. (ECF No. 13:4-9). The Court agrees.

         A.     Evidence from Nurse Brant

         On March 24, 2014, Ms. Anderson was seen by Nurse Brant, complaining of a

migraine which rated 7/10 on the pain scale. (TR. 841). In summarizing the visit, Nurse

Brant stated that “[Plaintiff’s] migraines are disabling.” (TR. 846). Plaintiff contends the

ALJ erred in failing to consider this particular statement from Nurse Brant,2 but the

Commissioner disagrees, arguing: (1) the statement from Nurse Brant was not a “medical

opinion,” (2) Nurse Brant was not considered an “acceptable medical source,” and (3)




2
    (ECF No. 13:4-6).
                                             4
the statement concerned an issue of disability, which was reserved to the Commissioner.

(ECF No. 16:11-13).3

       As a threshold matter, the Court agrees with the Commissioner that Nurse Brant

is not considered an “acceptable medical source” and therefore cannot give a “medical

opinion” within the meaning of the Commissioner’s regulations. See 20 C.F.R. §§

404.1527(a)(1), 416.927(a)(1); SSR 06-3p, 2006 WL 2329939, at *2 (Aug. 9, 2006).4

However, Nurse Brant is considered a nonacceptable or “other” medical source, and, as

such, her opinion is to be considered as evidence “show[ing] the severity of the

individual’s impairment(s) and how it affects the individual’s ability to function.” SSR 06-

3p, at *2.

       The Commissioner argues that Nurse Brant’s comment regarding Plaintiff’s

headaches being “disabling” involved an issue reserved to the Commissioner, and

therefore, is not entitled to “any special significance.” (ECF No. 16:12). The Court agrees

that the issue of disability is one reserved to the Commissioner. See SSR 96-5P, 1996 WL

374183, at *3 (July 2, 1996). Even so, “opinions from any medical source on issues

reserved to the Commissioner must never be ignored.” SSR 96-5P, 1996 WL 374183, at




3
  As an additional defense to Plaintiff’s argument, the Commissioner states: “And, as the ALJ
found, the treatment records from Dr. Brant’s practice tended to show normal psychiatric
examination findings, which the ALJ relied on to discount Dr. Sternlof’s opinion that Anderson had
marked and extreme mental limitations [and] Nurse Brant’s psychiatric examination findings from
the visit at issue were normal.” (ECF No. 16:13) (internal citation omitted). But the issue at hand
concerns Nurse Brant’s evaluation of Plaintiff’s migraine headaches, not her psychiatric status.

4
   The Commissioner notes Plaintiff’s reliance on SSR 06-3p, and states: “that SSR was rescinded
in March 2017.” (ECF No. 16:12). The Commissioner is correct—the SSR was rescinded effective
March 27, 2017—but that regulation continues to apply to claims, like Ms. Anderson’s, which were
filed before that date. See 82 Fed. Reg. 15263-01, 15263 (Mar. 27, 2017).
                                                5
*3 (July 2, 1996) (emphasis added). Rather, “the ALJ must evaluate all evidence in the

case record that may have a bearing on the determination or decision of disability,

including opinions from medical sources about issues reserved to the Commissioner.”

Lackey v. Barnhart, 127 F. App’x 455, 457-458 (10th Cir. 2005). Here, the ALJ completely

omitted any discussion of Nurse Brant’s statement that Plaintiff’s headaches were

disabling. See TR. 905-20. Such inaction constitutes reversible error. See Victory v.

Barnhart, 121 F. App’x 819, 825 (10th Cir. 2005) ALJ’s failure to mention treating source’s

opinion on issue reserved to the Commissioner was “of course, clear legal error.”).

       B.      Evidence from Dr. Brant

       Next, Ms. Anderson argues that the ALJ erred in failing to consider evidence from

Dr. Brant regarding Plaintiff’s headaches and associated limitations—namely stress,

photophobia, and phonophobia. (ECF No. 13:6-9).5 The Court agrees.

               1.      The ALJ’s Duty to Consider Opinion Evidence

       Regardless of its source, the ALJ has a duty to evaluate every medical opinion in

the record. Hamlin v. Barnhart, 365 F.3d 1208, 1215 (10th Cir. 2004); 20 C.F.R. §

1527(c). The weight given each opinion will vary according to the relationship between

the claimant and medical professional. Hamlin, at 1215. For example, in evaluating a

treating physician’s opinion, the ALJ must follow a two-pronged analysis. First, the ALJ must


5
   Plaintiff also alleges the ALJ erred in failing to consider a statement from Nurse Brant that
Plaintiff “needs to try to manage her stress to improve her headache frequency.” (ECF No. 13:6-
7). According to Plaintiff, “This statement provides a direct link between stress and Ms. Anderson’s
migraines; when Ms. Anderson gets stressed, the frequency with which she experiences migraines
increases.” (ECF No. 13:6-7). The Court disagrees—Plaintiff’s assumption is pure speculation, as
Nurse Brant did not directly state that Plaintiff’s headaches were caused by stress. However, as
discussed below, Dr. Brant did render such a finding and the ALJ erred in failing to consider it.
See infra.
                                                 6
determine, then explain, whether the opinion is entitled to controlling weight. Langley v.

Barnhart, 373 F.3d 1116, 1119 (10th Cir. 2004).

      This analysis, in turn, consists of two phases. First, an ALJ must consider whether

the opinion is “well-supported by medically acceptable clinical and laboratory diagnostic

techniques” and consistent with other substantial evidence in the record. Policy

Interpretation Ruling Titles II and XVI: Giving Controlling Weight to Treating Source

Medical Opinions, 1996 WL 374188, at 2 (July 2, 1996) (SSR 96-2p) (internal quotations

omitted). If controlling weight is declined, the ALJ must assess the opinion under a series

of factors which are considered when assessing any medical opinion, regardless of its

source. These factors include: (1) the length of the treatment relationship and the

frequency of examination; (2) the nature and extent of the treatment relationship,

including the treatment provided and the kind of examination or testing performed; (3)

the degree to which the physician’s opinion is supported by relevant evidence; (4)

consistency between the opinion and the record as a whole; (5) whether or not the

physician is a specialist in the area upon which an opinion is rendered; and (6) other

factors brought to the ALJ’s attention which tend to support or contradict the opinion.

Krausner v. Astrue, 638 F.3d 1324, 1330 (10th Cir. 2011); 20 C.F.R § 404.1527.

      Although the ALJ need not explicitly discuss each factor, the reasons stated must

be “sufficiently specific” to permit meaningful appellate review. See Oldham v. Astrue,

509 F.3d 1254, 1258 (10th Cir. 2007); SSR 96-2p, at 5. If the ALJ rejects an opinion

completely, he must give “specific, legitimate reasons” for doing so. Watkins v. Barnhart,

350 F.3d 1297, 1300 (10th Cir. 2003) (internal citations omitted).


                                            7
              2.    Error in the ALJ’s Consideration of Opinion Evidence from Dr.
                    Brant

      Plaintiff alleges the ALJ erred in failing to consider evidence from Dr. Brant which

documented: (1) migraine-related symptoms including photophobia and phonophobia

and (2) that the migraines were exacerbated by stress, noise, and light. (ECF No. 13:7-

9). The Court agrees.

      At various times during his treatment, Dr. Brant noted that Ms. Anderson suffered

from photophobia and phonophobia when she suffered a migraine. (TR. 356, 359, 361,

367, 374, 375, 395, 401, 417, 437, 449, 573, 598, 617, 711, 857, 890). Specifically, on

June 3, 2013, Dr. Brant noted:

          •   Plaintiff had been having migraine headache episodes with associated
              photophobia and phonophobia “2 times a week starting 10 years ago;”

          •   Plaintiff’s migraine symptoms were improved by rest, a darkened room,
              sleep, and relaxation exercises;

          •   Plaintiff’s migraine symptoms were “worsening” and were made worse by
              noise, movement, light, fatigue, and stress.

(TR. 573). And on July 23, 2013 and August 6, 2013, Dr. Brant described Plaintiff’s

migraines as “severe” and stated that the headaches and associated symptoms of

photophobia and phonophobia had “worsened.” (TR. 598-615, 617-634).

      Finally, on October 1, 2013, Dr. Brant stated that Plaintiff’s migraine symptoms:

          •   were “caused by stressful event[s];”

          •   were made worse by light, stress, and food;




                                           8
          •   were “worsening;” and

          •   included associated photophobia and phonophobia.

(TR. 711).

       In evaluating the evidence from Dr. Brant, the ALJ stated: Ms. Anderson’s “history

of migraine headaches, … [is] well documented in the records maintained by Douglas

Brant, M.D.” (TR. 916). The ALJ then: (1) recited nearly two pages of findings from Dr.

Brant’s office related to Plaintiff’s mental status and (2) stated that “Dr. Brant’s records

do not document abnormal psychiatric findings.” (TR. 916-917). This is error. See

Deardorff v. Comm'r, SSA, 762 F. App'x 484, 490 (10th Cir. 2019) (“In reviewing the

evidence, … the ALJ cited to medical records for some symptoms, but ignored the

headache symptoms even though they are noted in those same records.”).

       In fact, in the administrative decision, the ALJ only twice mentions Plaintiff’s

migraines, stating: (1) “in September 2012 … the claimant complained of headache” and

(2) in October 2013[,] Dr. Brant noted the claimant was experiencing … severe migraine

headaches.” (TR. 916, 917). But aside from these two isolated comments which refer

only to Plaintiff’s subjective complaints of a headache, the ALJ completely fails to discuss

Dr. Brant’s treatment of Plaintiff’s migraines and his opinions regarding limitations

associated with the same. The ALJ’s failure in this regard warrants remand. See Watkins

v. Barnhart, 350 F.3d 1297, 1300 (10th Cir. 2003) (“In this case, the ALJ offered no

explanation for the weight, if any, he gave to the opinion of [ ], the treating physician.

We must remand because we cannot properly review the ALJ's decision without these

necessary findings.”); Deardorff, at 490 (“The ALJ erred by failing to discuss the


                                             9
significant evidence of [the plaintiff’s] headaches and how they might impact his

functional abilities—either as a separate impairment or as a symptom of his neck

condition. We therefore remand for the ALJ to consider the evidence of Mr. Deardorff’s

headaches[.]”)

       Plaintiff also argues that the ALJ failed to include restrictions in the RFC related to

the migraines—specifically owing to stress, photophobia, and phonophobia. (ECF No.

13:7-9). But at this point, any findings on the RFC would be premature pending the

remand for reconsideration of Dr. Brant’s opinions, as discussed. See Robinson v.

Barnhart, 366 F.3d 1078, 1085 (10th Cir. 2004) (“We will not reach the remaining issues

raised by claimant because they may be affected by the ALJ’s resolution of this case on

remand.”).

VII.   THE ALJ’S EVALUATION OF PLAINTIFF’S SUBJECTIVE ALLEGATIONS

       Ms. Anderson alleges error in the ALJ’s evaluation of Plaintiff’s subjective

allegations. (ECF No. 13:9-13). The Court agrees.

       A.     ALJ’s Duty to Evaluate Plaintiff’s Subjective Allegations

       Social Security Ruling 16-3p provides a two-step framework for the ALJ to consider

a claimant’s symptoms and determine the extent to which the symptoms are consistent

with the evidence in the record. SSR 16-3p, 2016 WL 1119029, at *2 (Mar. 16, 2016).

First, the ALJ must make a threshold determination regarding “whether there is an

underlying medically determinable physical or mental impairment(s) that could

reasonably be expected to produce an individual’s symptoms, such as pain.” Id., at *2.

Second, the ALJ will evaluate the intensity and persistence of the claimant’s symptoms to


                                             10
determine the extent to which they limit an individual’s ability to perform work-related

activities. Id. At step two, the ALJ will examine the objective medical evidence, the

claimant’s statements regarding her symptoms, information from medical sources, and

“any other relevant evidence” in the record. Id., at *4. SSR 16-3p also directs the ALJ to

consider the following seven factors in evaluating the intensity, persistence, and limiting

effects of the claimant’s symptoms:

            •   Daily activities;

            •   The location, duration, frequency, and intensity of pain or other symptoms;

            •   Factors that precipitate and aggravate the symptoms;

            •   The type, dosage, effectiveness, and side effects of any medication;

            •   Treatment, other than medication, an individual receives or has received
                for relief of pain or other symptoms;

            •   Any measures other than treatment a claimant has used to relieve pain or
                other symptoms; and

            •   Any other factors concerning an individual’s functional limitations and
                restrictions due to pain or other symptoms.

Id., at *7. Finally, in evaluating a claimant’s subjective statements, the ALJ must “provide

specific reasons for the weight given to the [claimant’s] symptoms, [which are] consistent

with and supported by the evidence, and [ ] clearly articulated” for purposes of any

subsequent review. Id., at *9.

       B.       Plaintiff’s Testimony

       At the hearing on June 20, 2018, Ms. Anderson’s attorney stated that his client

would “stand on [her] previous testimony” from the first hearing, but also noted Plaintiff’s

conditions “have remained the same or slightly worsened.” (TR. 933, 936). At the first

                                             11
hearing on December 2, 2014, Plaintiff testified that she had suffered from migraine

headaches off and on since she was 18 years old. (TR. 46). According to Ms. Anderson,

migraines cause her sensitivity to light and sound and sometimes caused her to vomit.

(TR. 46). Ms. Anderson explained that at times, she was able to treat the migraines with

an Imitrex shot, which allowed her to then “go on with her day.” (TR. 46, 56). However,

Plaintiff also explained that one headache might last for 3-4 days, which caused her to

be stuck in bed, unable to do anything because of the pain. (TR. 46, 56). If the migraine

lasted for more than 3 days, Plaintiff testified that she had to go the hospital for an

intravenous treatment of what she described as a “migraine cocktail.” (TR. 46). Ms.

Anderson also stated that she had tried a treatment involving injections to her head “to

block the pain nerves.” (TR. 47). On average, Plaintiff stated that she suffered migraine

headaches approximately 18 days per month. (TR. 47).

       C.     Error in the ALJ’s Consideration of Plaintiff’s Subjective
              Allegations

       In formulating the RFC, the ALJ stated that she had considered Ms. Anderson’s

subjective allegations. (TR. 912). The ALJ then acknowledged the two-step framework

under SSR 16-3p, and stated:

       [T]he claimant’s medically determinable impairments could reasonably be
       expected to cause the alleged symptoms; however, the claimant’s
       statements concerning the intensity, persistence and limiting effects of
       these symptoms are not entirely consistent with the medical evidence and
       other evidence in the record for the reasons explained in this decision.

(TR. 913). Then, with no mention of Plaintiff’s testimony, ALJ discounted Ms. Anderson’s

subjective allegations, stating:




                                           12
          •      “the medical evidence of record documents that the claimant typically
                 responds to medication prescribed for migraine headaches;”

          •      “the medical evidence of record does not document exacerbation of
                 headache events that would reasonably be expected to preclude the
                 performance of work related activities on a regular and continuing basis;”

          •      “during regular follow-up appointments with treating source Dr. Brant, the
                 issue of acute headache pain is seldom discussed;”

          •      Plaintiff sought care from Dr. Brant and Nurse Brant “for regularly scheduled
                 follow-up appointments and not on an emergent basis or for acute care;”
                 and

          •      “evidence of record does not document side effects of medication used for
                 treatment of headache pain … that could reasonably be expected to
                 preclude performance of a range of light work as discussed herein.”

(TR. 913).

       The initial, obvious error is the ALJ’s failure to even mention Plaintiff’s “statements

regarding [her] symptoms.” SSR 16-3p, at *4. Next, although the ALJ provided five

rationales to discount Plaintiff’s testimony, the ALJ did not “closely and affirmatively” link

any of the rationales to specific evidence of record. See Wilson v. Astrue, 602 F.3d 1136,

1144 (10th Cir. 2010) (explaining that ALJ is required to closely and affirmatively link

credibility findings to substantial evidence in the record and to “articulate specific reasons”

for such findings); Kepler v. Chater, 68 F.3d 387, 391 (10th Cir. 1995) (“[T]he link

between the evidence and credibility determination is missing; all we have is the ALJ’s

conclusion.”).

       Although the ALJ stated that “the claimant typically responds to medication

prescribed for migraine headaches” and “evidence of record does not document side

effects of medication used for treatment of headache pain,” the ALJ failed to provide any


                                               13
evidentiary support for the conclusion. The ALJ’s statement that “the medical evidence of

record does not document exacerbation of headache events that would reasonably be

expected to preclude the performance of work related activities on a regular and

continuing basis” is potentially undermined by the evidence from Dr. Brant which the ALJ

failed to consider. Such a conclusion would be premature absent a proper consideration

of Dr. Brant’s opinions.

       Also, the ALJ’s statement that Plaintiff “seldom discussed” headache pain with Dr.

Brant is simply incorrect. See supra. And finally, the ALJ’s statement about not seeking

care with Dr. Brant on an “emergent” basis is misleading. When Plaintiff suffered an acute

migraine, she sought treatment at the Deaconess Hospital Emergency room, with the

record containing documentation of eleven of such visits. See TR. 298 (diagnosis of

“Acute o[r] chronic severe headache”); TR. 301 (“diagnosis of “Acute Cephalgia, suggests

tension headache”); TR. 306-307 (statement that Plaintiff’s condition was “emergent”

and diagnosis of “Acute Severe Migraine Headache”); TR. 312-313 (diagnosis of “Acute

Severe Migraine Headache”); TR. 310 (statement that Plaintiff’s condition was “emergent”

and diagnosis of “Acute Severe Migraine Headache”); TR. 316 (diagnosis of “Acute

Intractable Migraine Headache”); TR. 319 (diagnosis of “Acute Severe Migraine

Headache”); TR. 322-323 (statement that Plaintiff’s condition was “emergent” and

diagnosis of “Acute Severe Migraine Headache”); TR. 280 (diagnosis of “Acute

Cephalgia”); TR. 279-283 (diagnosis of “Acute exacerbation of chronic headache”); TR.

286 (diagnosis of “Acute severe headache”).




                                           14
       In sum, the ALJ:

          •   failed to discuss Plaintiff’s testimony;

          •   failed to provide evidentiary support to his conclusions; and

          •   provided misleading rationales.

Accordingly, the Court finds that the ALJ’s evaluation of Plaintiff’s subjective complaints

was neither legally sufficient or supported by substantial evidence and remand is

warranted.

VII.   PLAINTIFF’S REQUEST FOR AN IMMEDIATE AWARD OF BENEFITS

       Ms. Anderson requests that rather than prolong the proceedings before the

agency, we remand with instructions to order the Commissioner to make an immediate

award of benefits. (ECF No. 13:14-15) “Whether or not to award benefits is a matter of

our discretion.” Salazar v. Barnhart, 468 F.3d 615, 626 (10th Cir. 2006). In exercising this

discretion, we consider such factors as “the length of time the matter has been pending”

and “whether or not given the available evidence, remand for additional fact-finding

would serve any useful purpose but would merely delay the receipt of benefits.” Id.

(brackets and internal quotation marks omitted).

       The Court recognizes that this matter has been pending nearly over six years and

has already been remanded once for further administrative proceedings. But an eventual

award of benefits is not foreordained on this record, and further administrative

proceedings are appropriate to permit the Commissioner to properly weigh the evidence

and evaluate Plaintiff’s subjective allegations. Therefore, the Court denies the request for

an immediate award of benefits.


                                             15
                                           ORDER

       Having reviewed the medical evidence of record, the transcript of the

administrative hearing, the decision of the ALJ, and the pleadings and briefs of the parties,

the undersigned magistrate judge REVERSES the Commissioner’s decision. Previously,

this Court reversed and remanded this case, in part, for the ALJ to properly evaluate any

functional limitations related to Plaintiff’s migraine headaches. In the remand order, the

Court stated:

       Despite the numerous medical records and Plaintiff’s testimony, the ALJ
       failed to discuss the impact of the migraines in the RFC determination or in
       her credibility analysis. Following a nearly 10-page single-spaced recitation
       of the medical evidence, the ALJ evaluated the opinion evidence and Ms.
       Anderson’s credibility. (TR. 26-29).

                With respect to the opinion evidence, the ALJ stated:

                As for the opinion evidence, the undersigned gives great
                weight to the opinions by the DDS Medical Consultants at
                Exhibits 1A, 2A, and 7A and 8A. The opinion by the
                psychologist at Exhibit 8F is given very little weight as he had
                only treated her since July 2014, and he completed a form
                and this psychologist’s opinion contrasts sharply with other
                evidence of record, which renders it less persuasive.

       Despite the plethora of medical evidence concerning Plaintiff’s migraine
       headaches, which the ALJ acknowledged, she never rendered an opinion
       regarding the medical evidence as it related to this impairment.

Anderson v. Berryhill, No. CIV-16-865-STE, 2017 WL 1436482, at *4 (W.D. Okla. Apr. 21,

2017). However, as discussed, the ALJ failed to comply with the Court’s previous order.

       Thus, on remand, the ALJ must:

          •     consider and properly evaluate any evidence/opinion from any acceptable
                medical source or “other source” related to Plaintiff’s migraine headaches,
                associated symptoms, and related functional limitations; and


                                              16
  •   perform a proper evaluation of Ms. Anderson’s subjective allegations in
      accordance with SSR 16-3p, including a discussion of Plaintiff’s testimony.

ENTERED on September 27, 2019.




                                   17
